Opinion issued June 18, 2009












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00337-CR
____________

WESLEY CULLEN COX, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Court at Law No. 3
Montgomery County, Texas
Trial Court Cause No. 07235231



MEMORANDUM  OPINION
 On June 8, 2009, appellant, Wesley Cullen Cox, filed a motion to dismiss this
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
	We dismiss any pending motions as moot.
	We direct the Clerk of this Court to issue the mandate within 15 days.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).